DETAILED ACTION

Claims status
In response to the application/amendment filed on 06/23/2022, claims 1, 3-6, 8-11, 13, 15, 16, 18, and 20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-6, 8-11, 13, 15, 16, 18, and 20 are found to be allowable. Claims 1, 3-6, 8-11, 13, 15, 16, 18, and 20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method, performed by an aggressor base station (gNB) for a remote interference management (RIM), the method comprising: receiving, from a victim gNB, at least one RIM-reference signal (RS); transmitting, from a distributed unit (DU) of the aggressor gNB to a central unit (CU) of the aggressor gNB, a message comprising RIM information; and determining to stop monitoring the at least one RIM-RS based on the RIM information, wherein the RIM information comprises a Victim gNB set ID, status information on the at least one RIM-RS, and information on an aggressor cell on which the at least one RIM-RS is detected, and wherein the status information on the at least one RIM-RS comprises RIM-RS status information comprising RIM-RS disappearance or RIM-RS detected.” in combination with other claim limitations as specified in claims 1, 3-6, 8-11, 13, 15, 16, 18, and 20.
With respect to claim 1, the closest prior art Jeon teaches the method of receiving ICIC from the eNB for analyzing RIM information, and transmitting the RIM information. YIU further teaches the process of stopping the SRS configuration for the UE in response to the SRS interference with other adjacent cells, and determining the interference threshold. 
However, neither Jeon nor YIU teaches the method wherein the status information on the at least one RIM-RS comprises RIM-RS status information comprising RIM-RS disappearance or RIM-RS detected.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-6, 8-11, 13, 15, 16, 18, and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416